Bell, Chief Judge.
In reversing this workmen’s compensation case, the superior court correctly held that a finding of fact shows that the board missed the point of inquiry which should have been whether the claimant’s medical or nervous problems were aggravated by the chemical burn to his foot and not that compensation was dependent on whether claimant’s unaggravated nervous problems were related to the employment.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.

Saveli, Williams, Cox & Angel, Mark S. Gannon, Lawson Cox, II, for appellant.
Horne & Harris, Foy S. Horne, Jr., for appellee.